VANDE WALLE, Chief Justice,
concurring in part and dissenting in part.
[¶ 34] I agree with the majority that we should impose reciprocal discipline on Hawkins. Hawkins’ actions, as described in ¶ 2 of the majority opinion, were to abandon the criminal defendant because of Hawkins’ dispute with the bar association and the court over how representation for indigent defendants was to be provided. His statement that the “[Judge] has decided that you are not entitled to a lawyer” was at best an unwarranted characterization of the Judge’s order obviously meant to use the defendant, Hawkins’ client, in Hawkins’ dispute with the court and the bar association. Hawkins plainly violated Rule 1.15 of the Texas Rules of Professional Conduct.
[¶ 35] I disagree with part III of the majority’s opinion. For the first time of which I am aware, the majority holds that “identical” as used in N.D.R. Lawyer Dis-cipl. 4.4(D) means identical not only in substance but in time. See, e.g., In re Disciplinary Action Against Roybal, 2000 ND 125, ¶ 6, 612 N.W.2d 277 (imposing reciprocal discipline order “effective immediately”); In re Disciplinary Action Against Stevenson, 2000 ND 126, ¶ 4, 612 N.W.2d 278 (imposing reciprocal suspension upon application for reinstatement); Disciplinary Action Against Dvorak, 1998 ND 134, ¶¶ 1, 29, 580 N.W.2d 586 (imposing “identical” discipline effective August 8, 1998; Minnesota discipline imposed effective October 31, 1996, In re Disciplinary Action Against Dvorak, 554 N.W.2d 399, 405 (Minn.1996)).
[¶ 36] Despite the recognition at ¶ 26 of the majority opinion that disciplinary orders are not “empty noise” the effect of this holding is to make them exactly that in reciprocal discipline cases unless the lawyer promptly informs disciplinary counsel of the fact the lawyer was disciplined in another jurisdiction as required by N.D.R. Lawyer Discipl. 4.4(A). I cannot determine from the record whether or not Hawkins complied with this rule. In the future it would be helpful if the hearing panel made a finding as to whether or not the lawyer complied with the requirement in Rule 4.4(A).
[¶ 37] If the lawyer does promptly notify disciplinary counsel and the delay in imposing reciprocal discipline is the result of action or inaction by the North Dakota disciplinary system, I would, unless other factors are present, agree that the beginning and ending line of the reciprocal discipline should be the same as that set by the other jurisdiction. Here, however, there is no indication the delay was due to this State’s disciplinary system. Rather, it appears Hawkins persisted through every avenue available in Texas and, having lost at every turn, continued his denial that his actions contravened disciplinary rules in Texas by filing a document entitled “Discipline by the Supreme Court of North Dakota is unwarranted” on January 24, 2000. Hawkins’ objection to reciprocal discipline in North Dakota seeks to have us review decisions of the District Court of Midland County, Texas, the Court of Appeals of the Eighth District of Texas as well as the Texas Supreme Court.
*442[¶ 38] Hawkins clearly violated the duty owed a client and used that client to attempt to prove his dissatisfaction with assignment of counsel for indigent defendants in Midland County, Texas. Hawkins, having lost in the Texas courts, persists in the same attack in this State. Under these circumstances I believe his objections are frivolous and I would not accept the recommendation of the Hearing Panel. Although the Panel stated no evidence was presented which warranted substantially different discipline in North Dakota from that imposed by Texas, the findings of the Panel itself, as I indicated above, lack certain information on Hawkins’ compliance with our rules concerning notification of the Texas discipline.
[¶ 39] I understand it is probable Hawkins will never seek to practice law in North Dakota in the future. However, I am gravely concerned by the precedent established through the recommendation of the Panel and now approved by the majority that “identical” discipline means the same timing as well as the same substantive discipline. The logistics of time required for notices, hearings, etc., will, as it does here and in most instances other than disbarment, mean the imposition of discipline after the time of the discipline has already expired in the other jurisdiction. That is not only “empty noise,” the effect of the majority opinion may well be to encourage delay by the lawyer in notification to disciplinary counsel in order to achieve such a result.
[¶ 40] I would order the discipline be imposed on Hawkins should he ever apply for a license to practice law in North Dakota.
[¶ 41] MARY MUEHLEN MARING, J., concurs.